      Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

UNITED STATES OF AMERICA      )
                              )
      v.                                         CV620-70
                              ) Civil Case No. _______________
                              )
$219,845.01 IN U.S. CURRENCY  )
BOX OF GAFFS, ONE             )
UPS ENVELOPE CONTAINING       )
SILVER GAFFS AN ONE ROLL      )
STRING, SONY LAPTOP, FIGHTING )
MUFFS, et al.                 )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

      COMES NOW the United States of America, (the “United States” or the

“Government”), by and through Bobby L. Christine, United States Attorney for the

Southern District of Georgia, and Xavier A. Cunningham, Assistant United States

Attorney, and brings this Verified Complaint for Civil Forfeiture In Rem, with the

following allegations:

                           NATURE OF THE ACTION

      1.     In Rem civil forfeiture is permissible under Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      2.     The Defendant In Rem is subject to forfeiture pursuant to 18 U.S.C. §

1955(d), because it constitutes property used in violation of 18 U.S.C. § 1955.




                                         -1-
        Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 2 of 28




                             THE DEFENDANT IN REM

        3.    Defendant is property seized from 67 Big Creek Road, Midville, Georgia

30441 (hereinafter, “Big Creek”) and from individuals who were involved as either

operators, spectators, or participants in an illegal cockfighting and gambling

operation.

        4.    The Defendants In Rem are generally described as:


    x    Two boxes of bird club t-shirts


    x    One USPS envelope containing silver gaffs and one roll string


    x    Miscellaneous records - fight records


    x    Notebook - bredding operations


    x    Miscellaneous documents - breeder cards/schedules


    x    Miscellaneous tax records


    x    Miscellaneous documents and notebook


    x    Bank statements


    x    Animal fighting magazines and chicken books


    x    Box of gaffs


    x    Journal and miscellaneous notes


    x    Thumb drive



                                           -2-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 3 of 28




x    Miscellaneous bird books


x    Miscellaneous bird books

x    Miscellaneous tax, meeting loan documents, Chapter 13 documents, USDA
     FSA CRP documents
x    GA game fowl breeders association card, miscellaneous schedules, PNC
     bank loan documents

x    Miscellaneous documents for GA game fowl breeders and pawn receipts


x    iPhone with otterbox case and mosaic jump drive


x    Fighting rules, notebooks, and receipts


x    Notebooks


x    Fighting notebook


x    Box of gaffs


x    Fighting muffs


x    GA weapons carry license


x    Sony laptop


x    Computer tower


x    Computer tower


x    Cash belonging to Wendell A. Strickland in the amount of $1,274.00




                                      -3-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 4 of 28




x    Cash belonging to William Rhoden Jr in the amount of $224.00


x    Cash belonging to Michael Hughes in the amount of $85.00


x    Cash belonging to Thomas Willilam Taylor Jr. in the amount of $2,218.00


x    Cash belonging to Silvino Acevedo in the amount of $484.00


x    Cash belonging to Ricardo Sosa in the amount of $814.00


x    Cash belonging to Jeremy Chandler in the amount of $3, 687.00


x    Cash belonging to Louis Andrew Williams in the amount of $14.00


x    Cash belonging to Leon Beck in the amount of $421.00


x    Cash belonging to Juan Carlos Mendoza in the amount of $152.00


x    Cash belonging to Rogelio Castro in the amount of $1,185.00


x    Cash belonging to Richard Keith Lanier in the amount of $77.00


x    Cash belonging to Hai D Nguyen in the amount of $53.00


x    Cash belonging to Joshua Lee Davis in the amount of $174.00


x    Cash belonging to Tommy Clinton of $5.00


x    Cash belonging to William Scott in the amount of $1,000


x    Cash belonging to Kelly Dawn in the amount of $800.00




                                     -4-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 5 of 28




x    Cash belonging to Marco Antonio Sanchez in the amount of $1,093.00


x    Cash belonging to Jerry Furr in the amount of $1.00


x    Cash belonging to Harvey Edge in the amount $525.00


x    Cash belonging to Frank Eslora in the amount of $74.00


x    Cash belonging to Austin Clinton in the amount of $595.00


x    Cash belonging to Ronald Edward Gallagher in the amount of $198.00


x    Cash belonging to J Hoover in the amount of $100.00


x    Cash belonging to Jason Harold Weathersby in the amount of $1,600.00


x    Cash belonging to Aysue Glennette in the amount of $235.00


x    Cash belonging to John Weaver in the amount of $1,058.00


x    Cash belonging to William Scott in the amount of $9,470.00


x    Cash belonging to William Scott in the amount of $22.00


x    Cash belonging to William Scott in the amount of $764.00


x    Cash belonging to William Scott in the amount of $101.00


x    Cash belonging to William Scott in the amount of $238.00


x    Cash belonging to William Scott in the amount of $375.00




                                     -5-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 6 of 28




x    Cash belonging to William Scott in the amount of $1,500.00


x    Cash belonging to William Scott in the amount of $830.00


x    Cash belonging to William Scott in the amount of $320.00


x    Cash belonging to William Scott in the amount of $100.00


x    Cash belonging to William Scott in the amount of $1,070.00


x    Cash belonging to William Scott in the amount of $5,685.00


x    Abandoned cash in the amount of $200.00


x    Abandoned cash in the amount of $100.00


x    Cash belonging to Walter Weathersby in the amount of $56.00


x    Cash belonging to Gerardo Gonzalez in the amount of $131.00


x    Abandoned cash in the amount of $115.00


x    Cash belonging to Jesus Calvillo- Hernandez in the amount of $100.00


x    GGBA membership card for Michael Hughes


x    GGBA membership card for Wendell A Strickland and one business card


x    Cash belonging to John Barineau in the amount of $4,310.00


x    Cash belonging to Anthony Barnes in the amount of $1,256.00




                                     -6-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 7 of 28




x    Cash belonging to Anthony Barnes in the amount of $60.00


x    Cash belonging to Larry Ashley in the amount of $262.24


x    Cash belonging to Leonel Calvillo in the amount of $665.00


x    Cash belonging to Juvenal Ponce in the amount of $1,901.00


x    Cash belonging to Timothy Duane Smith in the amount of $21.00


x    Cash belonging to Eddie Harrison Jr. in the amount of $219.00


x    Cash belonging to Lamar Joiner in the amount of $100.00


x    Cash belonging to Robert Blake Peagler in the amount of $266.00


x    Cash belonging to Siverio Mendoza Almeida in the amount of $642.00


x    Cash belonging to Kurt E Graham in the amount of $778.00


x    Cash belonging to Sheila Wolfe in the amount of $1,180.00


x    Cash belonging to Jonathan Staggs in the amount of $527.00


x    Cash belonging to Barry Joe Crunkleton in the amount of $121.00


x    Cash belonging to William Scott in the amount of $340.00


x    Cash belonging to Mauricio Nepomuneno in the amount of $70.00


x    Cash belonging to Phillip Tomberlin in the amount of $200.00




                                     -7-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 8 of 28




x    Cash belonging to Joshua Lee Spurlin in the amount of $704.00


x    Cash belonging to Julian Bedoya in the amount of $180.00


x    Cash belonging to Heather Bratcher in the amount of $55.00


x    Cash belonging to April Dixon in the amount of $4.00


x    Cash belonging to Thomas Williams in the amount of $37.48


x    Cash belonging to Gerardo Gonzalez in the amount of $2,000.00


x    Cash belonging to Roberto Hernandez Pelaez in the amount of $110.00


x    Cash belonging to David Cobb in the amount of $750.00


x    Cash belonging to George Akin in the amount of $3,400.00


x    Cash belonging to Andrew Locklear in the amount of $680.00


x    Cash belonging to Thomas Martin in the amount of $17.00


x    Cash belonging to Domingo Catalo Casillano in the amount of $64.00


x    Cash belonging to Enrique Beltran Vargas in the amount of $1.00


x    Cash belonging to Jonathan Bryson in the amount of $880.00


x    Cash belonging to Paul David in the amount of $2,765.00


x    Cash belonging to Charles Wolfe in the amount of $78.00




                                     -8-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 9 of 28




x    Cash belonging to Donald Matthew Williams in the amount of $54.00


x    Cash belonging to Mario O Ortiz in the amount of $974.00


x    Cash belonging to Tom Anthony Byrd in the amount of $1,389.00


x    Cash belonging to Antonio Barajas Medina in the amount of $1,626.00


x    Cash belonging to Bobby Lynn Johnson in the amount of $740.00


x    Cash belonging to Thomas Martin in the amount of $605.00


x    Cash belonging to David Lopez Mendoza in the amount of $203.00


x    Cash belonging to Michael Brooks in the amount of $110.00


x    Cash belonging to Jose Miguel Mendoza in the amount of $460.00


x    Cash belonging to German Martinez in the amount of $402.00


x    Cash belonging to Ira Russell Edge in the amount of $140.00


x    Cash belonging to Efrain G Santana in the amount of $2,051.00


x    Cash belonging to Miguel Murga- Miranda in the amount of $105.00


x    Cash belonging to George Doyle O'Bryant in the amount of $55.00


x    Cash belonging to Sheila Wolfe in the amount of $39.00


x    Cash belonging to Kein Wendell Wilson in the amount of $243.00




                                     -9-
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 10 of 28




x    Cash belonging to Hoang Minh Tran in the amount of $1,733.00


x    Cash belonging to Wallace Bryson in the amount of $663.00


x    Cash belonging to Mason Bryson in the amount of $164.00


x    Cash belonging to Cristobal Gonzales in the amount of $391.81


x    Cash belonging to Heriberto J Hernandez in the amount of $326.00


x    Cash belonging to Peyton Leland Tomberlin in the amount of $313.00


x    Cash belonging to Jason Peterson in the amount of $440.00


x    Cash belonging to Preciliano Calvillo Jr. in the amount of $1,535.00


x    Cash belonging to Omar Gonzales in the amount of $203.00


x    Cash belonging to Jaurin Meza in the amount of $665.00


x    Cash belonging to James Christopher Bell in the amount of $152.00


x    Cash belonging to Xepherson Lopez in the amount of $165.00


x    Cash belonging to Charles L Wilson in the amount of $62.48


x    Cash belonging to Francisco Zapata in the amount of $274.00


x    Cash belonging to Stanley Clayton Colston in the amount of $439.00


x    Cash belonging to Juan Carlos Lopez-Juarez in the amount of $232.00




                                     - 10 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 11 of 28




x    Cash belonging to Luis Felipe Duenas in the amount of $151.00


x    Cash belonging to Joseph Franklin Woreman in the amount of $627.00


x    Cash belonging to Vernon Cay Robinson in the amount of $1,119.00


x    Cash belonging to Vicente Valdez in the amount of $160.00


x    Cash belonging to Eddie Bullard in the amount of $224.18


x    Cash belonging to George O'Brian in the amount of $320.00


x    Cash belonging to David Edward Thurston in the amount of $2.00


x    Cash belonging to Brian Gunter in the amount of $6.00


x    Cash belonging to Charles Akins in the amount of $218.00


x    Cash belonging to Robert Scott Smith in the amount of $86.00


x    Cash belonging to Enrique Beltran in the amount of $549.00


x    Cash belonging to Ernest Malphas in the amount of $110.00


x    Cash belonging to Randy Jones in the amount of $44.00


x    Cash belonging to Dustin Honeycutt in the amount of $375.00


x    Cash belonging to Esterbay Polanco in the amount of $375.00


x    Cash belonging to Walter Weatherby in the amount of $9,288.00




                                    - 11 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 12 of 28




x    Cash belonging to Tommy Lee Jones in the amount of $57.00

x    Piece of paper with the name Rick and phone number (912) 425- 2339 taken
     from Enrique Vargas

x    Cash belonging to Landon Jones in the amount of $80.00


x    Cash belonging to Timothy Edward Ervin in the amount of $33.00


x    Cash belonging to Leonel Calvillo in the amount of $632.00

x    GGBA membership cards for Leonel Calvillo and Jesus Calvillos-
     hernandez, one piece of note paper, and one Mexican pesos

x    Cash belonging to Cody William Bell in the amount of $48.00


x    Cash belonging to Victor Galvan Ceja in the amount of $1,042.65


x    Cash belonging to Hernan Hernandez Medina in the amount of $2,441.00


x    Cash belonging to Shawn Wolfe in the amount of $322.00


x    Cash belonging to Kevin James Bolin in the amount of $281.00


x    Cash belonging to Octavio Maldonado in the amount of $2,887.35


x    Abandoned cash in the amount of $4.00


x    Cash belonging to Qui Nguyen in the amount of $1,210.00


x    Cash belonging to Sergio Arturo Sosa Lucioin the amount of $1,098.00


x    Cash belonging to Wayne Edward Shatley in the amount of $1,497.00




                                    - 12 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 13 of 28




x    Cash belonging to Walter Weatherby in the amount of $3,000.00


x    Two pieces of foreign currency from Jesus Mendoz Almadia


x    Cash belonging to Jesus Mendoza Almadia in the amount of $2.00


x    Cash belonging to Juan Carlos Zapata in the amount of $121.00


x    Cash belonging to Castro Gomes Rogelias in the amount of $794.00


x    Miscellaneous documents from Dusty Ryan Sims


x    Cash belonging to Christopher Carter Jr. in the amount of $1,700.00


x    Cash belonging to John Wesley Akin in the amount of $100.00


x    Cash belonging to Joel Christopher Ayers in the amount of $5.00


x    Cash belonging to Leonel Calvillo in the amount of $763.00


x    Cash belonging to Pittman Peeler in the amount of $107.00


x    Cash belonging to Qui D Nguyen in the amount of $22.00


x    Abandoned Cash in the amount of $750.00


x    Cash belonging to Juan Cdgueda/Juan Salvador in the amount of $432.00


x    Cash belonging to Jesus E Mendoza Almadia in the amount of $700.00


x    Cash belonging to George in the amount of $90.00




                                    - 13 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 14 of 28




x    Cash belonging to David Shane Fleming in the amount of $3,159.00


x    Cash belonging to Donovan McSwain in the amount of $559.00


x    Cash belonging to Humberto Lambar in the amount of $443.08


x    Cash belonging to David Melik in the amount of $760.00


x    Cash belonging to Christopher Carter Jr. in the amount of $517.00


x    Cash belonging to Gerardo M Cervantes in the amount of $682.00


x    Cash belonging to Artemio Parra in the amount of $41.00


x    Cash belonging to Enrique V Beltran in the amount of $2,668.00


x    Cash belonging to Kevin E Lee in the amount of $20.00


x    Cash belonging to Ronald Malphasin the amount of $200.00


x    Cash belonging to A. Gutierrez Bemal in the amount of $262.00


x    Cash belonging to Jason Paige Wardlawin the amount of $86.00


x    Cash belonging to Leslie in the amount of $555.00


x    Cash belonging to Preston Smith in the amount of $40.00


x    Cash belonging to Jared Curvin in the amount of $660.00


x    Cash belonging to Monty Williamson in the amount of $1,659.00




                                    - 14 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 15 of 28




x    Cash belonging to Hector G Bemal in the amount of $110.00


x    Cash belonging to Felipe Duenas in the amount of $61.00


x    Cash belonging to William Rock Rhoden in the amount of $218.00


x    Cash belonging to Christopher Scott Rewis in the amount of $30.00


x    Cash belonging to Tommy Dyan Jones in the amount of $12.00


x    Cash belonging to Marco Beltran Vargas in the amount of $350.00


x    Cash belonging to Timothy Locklear in the amount of $354.00


x    Cash belonging to Charles Payne II in the amount of $118.00


x    Cash belonging to Michael Plyer in the amount of $15.00


x    Cash belonging to Casey Kelley in the amount of $860.00


x    Cash belonging to Jeffery Locklear in the amount of $62.00


x    Cash belonging to Michael Plyer in the amount of $442.00


x    Cash belonging to Brandon Watson in the amount of $120.11


x    Cash belonging to Robert Bobo in the amount of $100.00


x    Cash belonging to William David Freeman in the amount of $72.25


x    Cash belonging to Corey Powers in the amount of $1,858.00




                                    - 15 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 16 of 28




x    Cash belonging to Coy Dale Robinson in the amount of $320.00

x    Cash belonging to Ramos Campos/Vicente Francisco in the amount of
     $711.00

x    Cash belonging to Hernan Medina in the amount of $3,144.00


x    Cash belonging to Daniel Ramirez Chegue in the amount of $765.00


x    Cash belonging to Paul Hullett in the amount of $165.00


x    Cash belonging to Franklin David Stowe in the amount of $1,400.00


x    Cash belonging to Sergio Egildo in the amount of $19.09


x    Cash belonging to Linda Denise Jones in the amount of $565.00


x    Cash belonging to Charles Edwards in the amount of $3.29


x    Cash belonging to John Edwards in the amount of $83.00


x    Cash belonging to Fernando Zavala in the amount of $145.00


x    Cash belonging to Franciso Toscano in the amount of $46.00


x    Cash belonging to Jose Espinoza in the amount of $2,473.00


x    Cash belonging to Bryan J Langley in the amount of $60.00


x    Cash belonging to Brandon Watson in the amount of $933.00


x    Cash belonging to Jimmy Johnson in the amount of $1,442.00




                                    - 16 -
        Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 17 of 28




    x     Cash belonging to Jimmy Furr in the amount of $1.00


    x     Cash belonging to William Scott in the amount of $74,000


    x     Cash belonging to Heladio Calleja Chela in the amount of $1,250.00

(Collectively, the Defendant Property);

                           JURISDICTION AND VENUE

         5.    The United States brings this action In Rem in its own right to forfeit

the Defendant Property. This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

U.S.C. § 1355(a). This Court has In Rem jurisdiction over the Defendant Property

under 28 U.S.C. § 1355(b).

         6.    Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)

because the acts or omissions giving rise to the forfeiture occurred in this district.

                      FACTS AND BASIS FOR FORFEITURE

         7.    On or about June 2018, the South Carolina Department of Public Safety

(SCDPS) Immigration Enforcement Unit (IEU) began an investigation of individuals

involved in various criminal activities, including cockfighting, throughout South

Carolina. The SC DPS IEU requested assistance from other law enforcement

agencies, including the USDA OIG.

         8.    In December 2019, a Confidential Human Source (CHS) received an

invitation to attend a cockfight at Big Creek. Big Creek is located in Emanuel County,




                                          - 17 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 18 of 28




in the Southern District of Georgia. Public records indicate the property is owned by

William Shannon Scott.

      9.     The CHS had provided reliable and credible information to SCDPS on

numerous occasions since approximately January 2018. Unfortunately, as of the date

of this seizure warrant application, the CHS is no longer alive.

      10.    On January 19, 2020, the CHS attended the cockfight while utilizing a

concealed audio and video recording device. The CHS was able to obtain video footage

of the cockfight, which included the still images below:




                                        - 18 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 19 of 28




      11.   Prior to being granted entry to the cockfight, the CHS was required to

pay for membership into the Georgia Gamefowl Breeders Association (GGBA) at a

manned entry gate and was issued a membership card and a parking pass. To create

the membership card and parking pass, the gate attendant took the CHS’s state

identification card and returned later with the CHS’s identification, a printed and

laminated membership card displaying the name of the CHS and signed by an issuing

authority, and a printed and laminated parking pass.




                                       - 19 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 20 of 28




      12.   During the January 19, 2020 derby, the CHS learned there were fights

scheduled every two weeks at Big Creek for the remainder of the cockfighting season,

ending July 18, 2020.




                                       - 20 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 21 of 28




      13.    The team that brought the CHS to the derby paid an entry fee for its

fighting birds and had an opportunity to rent an enclosed trailer or camper type

enclosure to house the birds in until their fights began. These structure are attached

to Big Creek.

      14.    The CHS described the derby being held inside a large building

(hereinafter, the “BARN”) behind a house, at the back of a large piece of property. In

an overhead photograph of the Defendant Property, the BARN is visible

approximately 1000 feet northwest of what appears to be the main residence of the

property facing Big Creek Road.

      15.    The BARN housed a main cockfighting pit with stadium seating

surrounding it where people placed bets on which bird would win the matches. The

CHS described an office area and a concession stand where people ordered food which

was made to order. The CHS described surveillance cameras installed around the pit

and television monitors in various places displaying the fights.

      16.    On March 2, 2020, agents conducted a flyover of Big Creek to verify that

the provided schedule was accurate. Agents estimated there to be around 200 vehicles

that could be seen on Big Creek.

      17.    On May 22, 2020, agents installed a concealed camera on the public

right-of-way adjacent to the entrance of Big Creek. This camera was able to capture

images of vehicles as they entered and exited Big Creek on May 23, 2020, the day of

a scheduled cockfight.




                                        - 21 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 22 of 28




      18.    Using the photos, agents were able to identify approximately 100

vehicles entering and exiting Big Creek. The vehicle tags were from Georgia, South

Carolina, North Carolina, Florida, Alabama, and Kentucky.

      19.    On June 5, 2020, agents again installed cameras on the right-of-way to

capture images of vehicles entering and exiting Big Creek. Agents were able to

capture images of vehicles from Georgia, Florida, South Carolina, North Carolina,

New Jersey, and New York entering Big Creek.

      20.    On June 6, 2020, two undercover agents (UCA) were equipped with

audio and video recording devices to attend the cockfight scheduled for that day. The

UCAs observed and recorded a cockfight, as shown in the following screen capture.




                                        - 22 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 23 of 28




      21.    The UCAs were required to pay $25 each to enter Big Creek at a

temporary gate, which was comprised of a chain blocking further entry onto Big

Creek. The UCAs attempted to obtain a membership to the GGBA. The agents paid

the $100 membership fee but were later told that the person who makes the

membership cards was not available. The UCAs were told they could get a

membership at the next cockfight, which is scheduled for June 20, 2020.

      22.    While at the cockfight, the UCAs noticed that Big Creek has several

outbuildings that are available for individuals to rent for the day to house their

fighting birds. The outbuildings appeared to be old pull-behind camper trailers and

enclosed box trailers equipped with air conditioning units.

      23.    The UCAs also noticed that there is a concession stand that has someone

cooking food all day long. The UCAs were able to purchase meals and drinks to eat.

      24.    The UCAs also noticed that there is a large barn on the property (the

same BARN previously mentioned). Inside the BARN, there are three large pits

which are where the birds are fought. Situated around the pits is stadium style

seating that allows spectators to sit and see the pits over the heads of the persons

sitting in front of them.       The UCAs confirmed the CHS’s previous reports of

surveillance cameras installed around the pit and television monitors in various

places displaying the fights.




                                         - 23 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 24 of 28




         25.   The UCAs noted that there were approximately 61 teams that entered

their roosters to fight in the June 6, 2020 derby. Each team was required to enter 7

birds and pay $2,000 as its entry fee. Each team was competing for a chance to win

$120,000.

         26.   The UCAs were able to view individuals as they weighed the birds and

affixed numbers on the birds. The UCAs were later able to observe several cockfights.

They noticed that the cockfights were not timed and the fights did not end until one

or more of the birds was dead.

         27.   The UCAs were able to observe a large blue barrel stationed just outside

the entrance to the barn. This barrel was where contestants disposed of their dead

birds when a fight was finished.

         28.   The UCAs noticed that there were individuals that had tables set up and

were selling knives, gaffes, t-shirts, and hats. One individual had a table set up and

was charging individuals to sharpen the knives and gaffes used by their fighting

birds.

         29.   During their time at the fight, the UCAs were invited to attend a

cockfight that is scheduled to be held on June 13, 2020 in Twin City, Georgia. The

UCAs were also invited to attend a cockfight that is scheduled to be held on June 20,

2020 at Big Creek.

         30.   Agents conducting surveillance and the concealed right-of-way cameras

established that individuals began arriving at Big Creek at approximately 5:15am on




                                          - 24 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 25 of 28




June 6, 2020, and the last person left the property at approximately 9:30pm that

evening.

      31.    The UCAs had a conversation with William Shannon Scott inside the

derby location during their attendance at the derby on June 6, 2020. Scott was

standing in front of the office inside the BARN. The conversation was video and audio

recorded, and Scott was identified based on a comparison of his driver’s license

photograph and photographs on social media accounts.

      32.    It was noted by both UCAs and the CHS that admittance to the 67 Big

Creek Road derby is controlled by people collecting fees to enter at the gate, which is

a length of chain stretched across the dirt road portion of the property’s circular drive.

The gate, which appears to only be up on cockfighting event days, is located behind

the main residence, approximately 200 feet to its west.

      33.    The UCAs observed that vehicles and their passengers are not allowed

to enter past the controlled gate unless attending the cockfighting event. Attendees

who arrived late parked their vehicles outside the gate, but still on Big Creek.

      34.    On June 20, 2020, law enforcement executed a search and seizure

warrant on Big Creek.       This operation was specifically planned to disrupt the

scheduled cockfighting event. During the execution of the warrant approximately

178 individuals were identified as participants and observers, many of whom were

involved in illegal gambling on Big Creek. Additionally, Scott was also taken into

custody as the UCAs observed his active involvement in facilitating the event,

including taking control of funds associated with the illegal gambling scheme.




                                          - 25 -
     Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 26 of 28




      35.    In addition to the arrest, during the execution of the search and seizure

warrant law enforcement seized from the operators, spectators, and participants, all

the Defendant Property as items that were used or intended to be used to facilitate

the illegal gaming operation, and/or proceeds from the illegal gambling operation.

                              PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that:

   A. process of a Warrant for Arrest and Notice In Rem be issued for the arrest of

      the Defendant Property;

   B. that due notice be given to all parties to appear and show cause why the

      forfeiture should not be decreed;

   C. that judgment be entered declaring the Defendant Property be forfeited to the

      United States of America for disposition according to law;

   D. that the United States of America be granted such other relief as this Court

      may deem just and proper;

   E. that notice of this action be given to all persons who reasonably appear to be

      potential claimants of interests in the Defendant Property, including where

      necessary, by posting by the United States Marshal or his designee in

      accordance with 18 U.S.C. § 985(c)(1)(B), and by publication on the official

      government internet site www.forfeiture.gov for at least 30 consecutive days

      in accordance with Supplemental Rule G(4)(a);

   F. that all persons having any interest in or right to the Defendant Property be

      advised to timely file a verified claim identifying such interest or right in this




                                          - 26 -
    Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 27 of 28




     Court as required by Rule G(5)(a) and 18 U.S.C. § 983(a)(4)(A) and to file an

     answer to this Complaint for Forfeiture or motion under Federal Rule of Civil

     Procedure 12 in the manner required by the provisions of Rule G(5)(b) of the

     Supplemental Rules and 18 U.S.C. § 983(a)(4)(B), and

  G. that any person filing a verified claim of interest or right and/or an answer

     shall serve a copy of same on the undersigned Assistant United States

     Attorney.

     This 21st day of June, 2020.



                                               Respectfully submitted,


                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY


                                               /s/ Xavier A. Cunningham
                                               ___________________________
                                               Xavier A. Cunningham
                                               Assistant United States Attorney
                                               New York Bar Number 5269477
P.O. Box 8970
Savannah, GA 31412
(912) 652-4422




                                      - 27 -
      Case 6:20-cv-00070-JRH-CLR Document 1 Filed 07/22/20 Page 28 of 28




                                             

      I ">+)4'8I 1+;AI <B19'@I ?4*1+@I D4A2I A2+I $;4A+*I "A'A+@I +>'?A:+;AI <-I

1?4)B8AB?+I ./5)+I <-I ;@>+)A<?I +;+?'9I 3'C+I ?+'*I A2+I .=?+1<4;1I <:>9'4;AI 0?I

<?.,4AB?+I  4;IA24@I')A4<;I';*I@A'A+IA2'AI4A@I)<;A+;A@I'?+IA?B+I';*I)<??+)AIA<IA2+I

(+@AI<-I:FI7;<E8+*1+I';*I(+94+- I

        B?@B';AI A<I I %"I GI  I I *+)8'?+I B;*+?I >+;'8AFI <-I >+?6B?FI A2'AI A2+I

.=?+1<4;1I4@IA?B+I';*I)<??+)AI

              *'FI<-IB9FI
      #24@I HI                         



                                     $I " I !I
                                     " I#I
                                     $"I&"##I




                                           
